Case 14-30315        Doc 65     Filed 03/11/19     Entered 03/11/19 15:06:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 30315
         Sandra Grace Hartman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/18/2014.

         2) The plan was confirmed on 12/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/26/2015, 12/12/2016, 12/12/2016, 02/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/27/2016.

         5) The case was Completed on 10/30/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $36,475.61.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-30315             Doc 65           Filed 03/11/19    Entered 03/11/19 15:06:41                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $31,098.05
           Less amount refunded to debtor                                  $537.16

 NET RECEIPTS:                                                                                            $30,560.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,281.40
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,281.40

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Account Recovery Service                  Unsecured          31.00           NA              NA            0.00        0.00
 Account Recovery Service                  Unsecured           0.00           NA              NA            0.00        0.00
 ACL Laboratories                          Unsecured           0.00         31.51           31.51           7.73        0.00
 American InfoSource LP as Agent           Unsecured         879.00        886.79          886.79        217.62         0.00
 AT T                                      Unsecured      1,096.00            NA              NA            0.00        0.00
 AT&T Mobility II LLC                      Unsecured      1,095.00       1,095.56        1,095.56        268.85         0.00
 Carrie Castro                             Unsecured         500.00           NA              NA            0.00        0.00
 Cavalry SPV I LLC                         Unsecured         728.00        727.70          727.70        178.58         0.00
 Chase Home Equity - Payment Processing    Unsecured     25,400.00     24,186.56        24,186.56      5,935.38         0.00
 Check N Go/Great Lakes Specialty Financ   Unsecured      1,800.00            NA              NA            0.00        0.00
 City of Chicago Bureau Parking            Unsecured         100.00           NA              NA            0.00        0.00
 Comcast                                   Unsecured         307.00           NA              NA            0.00        0.00
 Commonwealth Edison Company               Unsecured         747.00        712.34          712.34        174.81         0.00
 Commonwealth Edison Company               Unsecured           0.00           NA              NA            0.00        0.00
 Consumer Portfolio Services               Secured       13,834.00     14,384.86        14,384.86     14,384.86    1,149.31
 DISH Network                              Unsecured         700.00           NA              NA            0.00        0.00
 HSBC BANK Nevada                          Unsecured         728.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company           Unsecured         236.00        236.01          236.01          57.92        0.00
 Illinois Collection Service               Unsecured          75.00           NA              NA            0.00        0.00
 MCSI                                      Unsecured         200.00           NA              NA            0.00        0.00
 Municipal Collections Of America          Unsecured      3,250.00         901.00          901.00        221.11         0.00
 NCEP LLC                                  Unsecured      4,727.00       8,441.97        8,441.97      2,071.66         0.00
 Nicor Gas                                 Unsecured         442.00        381.14          381.14          93.53        0.00
 Planet Fitness                            Unsecured         140.00           NA              NA            0.00        0.00
 Premier Bankcard                          Unsecured         327.00        372.44          372.44          91.40        0.00
 Sprint Corp                               Unsecured      1,738.00       1,200.16        1,200.16        294.52         0.00
 Sprint Corp                               Unsecured           0.00        538.75          538.75        132.21         0.00
 Tri State Financial                       Unsecured         832.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-30315        Doc 65      Filed 03/11/19     Entered 03/11/19 15:06:41             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $14,384.86         $14,384.86           $1,149.31
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $14,384.86         $14,384.86           $1,149.31

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,711.93          $9,745.32              $0.00


 Disbursements:

         Expenses of Administration                             $5,281.40
         Disbursements to Creditors                            $25,279.49

 TOTAL DISBURSEMENTS :                                                                     $30,560.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
